DETAILED ACTION
This Action is in response to Applicant’s response filed on 07/27/2022.  Claims 1-20 are still pending in the present application.  

Information Disclosure Statement
The information disclosure statement submitted on 06/10/2022 has been considered by the Examiner and made of record in the application file.	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duan (US 2016/0034780 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	

Claim(s) 1, 7, 9, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (US 2016/0034780 A1).

Consider claims 1, 12 and 16, Duan discloses a method comprising: 
[claim 12: computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (paragraph 68)]
[claim 16: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (paragraph 68)]
receiving, by one or more processors, a high-resolution image; (101, fig 1)
decomposing, by one or more processors, the received image into hierarchically organized layers of images, (102, figure 1; paragraph 33, plurality of sample images) wherein each layer comprises at least one image tile of the received image, (103, figure 1; the image blocks) and wherein each of the image tiles have a corresponding resolution suitable to a baseline image recognition algorithm; (paragraphs 37-38; the image blocks are suitable to the Laplacian of Gaussian filter)
applying, by one or more processors, the baseline algorithm to each of the image tiles of each layer; and (104, figure 1; paragraphs 37-38)
performing, by one or more processors, a result aggregation of results of the baseline algorithm applications to the image tiles of the layers.  (paragraph 34; The device for detecting interest points in an image can detect interest points in an image on a sampling image of each resolution, and then collects all the detected interest points in an image of the sampling image together as interest points for the original input image.)

Consider claim 7, Duan discloses the claimed invention wherein the results of the baseline algorithm comprise at least one selected out of the group consisting of a class of a recognized item, a bounding box surrounding an identified object in an image tile, and a mask represented by a polygon encircling a shape of the recognized object in the image tile.  (paragraph 43; recognize an object in the image according to the feature point)

Consider claim 9, Duan discloses the claimed invention wherein the resolution suitable to a baseline image recognition algorithm is selected out of the group consisting of 224x224 pixels, 512x512 pixel, 800x800 pixels, and 1024x800 pixels.  (paragraph 47)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8, 10, 11, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Cha (US 2020/0175352 A1).	

Consider claims 8, 15 and 19, Duan fails to specifically disclose that the baseline algorithm is a mask R-CNN (Region Based Convolutional Neural Network) algorithm or fast R-CNN algorithm.  
In related art, Cha discloses the claimed invention wherein the baseline algorithm is a mask (abstract, paragraph 263; fast R-CNN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cha into the teachings of Duan to reduce likelihood of a crack lying on a boundary of the individual scans going undetected.

Consider claim 10, Duan fails to specifically disclose the baseline algorithm is pre-trained such that a neural network model has been built for inference tasks for an object recognition.  
In related art, Cha discloses the baseline algorithm is pre-trained such that a neural network model has been built for inference tasks for an object recognition.  (paragraph 336; fast R-CNN is trained end to end)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cha into the teachings of Duan to reduce likelihood of a crack lying on a boundary of the individual scans going undetected.

Consider claims 11 and 20, Duan fails to specifically disclose the object to be detected is a material defect.  
In related art, Cha discloses the object to be detected is a material defect.   (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cha into the teachings of Duan to reduce likelihood of a crack lying on a boundary of the individual scans going undetected.



Allowable Subject Matter
Claims 2-6, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
El-Khamy (US 2019/0057507 A1) is relevant prior art not applied in the rejection(s) above.  El-Khamy discloses a method For Detecting Instance Semantic Segmentation Of Objects In Input Image Of User, Involves Refining Confidence Score Of Merged Segmentation Masks, And Outputting Instance Masks As Detected Instances Of Objects In Input Image

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665